1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2008 has been entered.
	Amendment


This action is in response to the Amendment filed on 6/21/2008.
Claims 104-122 are pending.
Response to Arguments
Applicant's arguments filed 6/21/2008 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC 112 
In view of the amendment the rejections of the claims under 35 USC 112 have been withdrawn.
Claim Rejections - 35 USC 103  - Anstadt et al. (U.S. Patent Application Publication Number: US 2006/0211909 A1). 

Applicant argues that Anstadt does not teach or suggest a mechanical force transferring element connected to the piston and to the heart contacting organ, for mechanically transferring the movement of the piston to the heart contacting device to assist the pump function of the heart as recited in amended claim 104. 
The amendment has now raised new issues under 35 U.S.C. 112 is now rejected as discussed in the office action below. 
Double Patenting 
The double patenting rejections have been maintained as the applicant requested postponing the submissions of a terminal disclaimer until an agreement has been reached on a set of allowable patent claims in the present patent application. 
Claim Interpretation



The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mechanical force transferring element” in claim 104 and “sternum fixation member”, “rib fixation member” and “vertebral fixation member” in claims 119-121.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 104-122 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 104, it is unclear as to what is meant by “mechanical force transferring element” because while specifications and Fig. 97b shows 502a and b which are described as mechanical force transferring members (as per [0455] of the originally filed specifications), they are not connected to the piston. It is unclear as to what is considered as a mechanical force transferring element as claimed. The dependent claims inherit the deficiency.
Claim 104 recites the limitation " the heart contacting organ” in lines 8 and 9.  There is insufficient antecedent basis for this limitation in the claim. The dependent claims inherit the deficiency.
Claim Rejections - 35 USC § 103











In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.














Claims 104, 105, 107-109, 112-118 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anstadt et al (U.S. Patent Application Publication Number: US 2006/0211909 A1, hereinafter “Anstadt”- PREVIOUSLY CITED).
Regarding claim 104 (as best understood), Anstadt teaches an implantable device (e.g. Fig 28, [0712]-[0723], i.e. Direct mechanical ventricular assist (DMVA) device) for improving a pump function of a heart of a human patient by applying an external force on a heart muscle of said heart, said device comprising:
at least one pump device (i.e. implantable pump used to drive systolic and diastolic actuation [0712]) adapted to assist in the pump function of the heart comprising: 
- a piston adapted for reciprocating movement (i.e. reciprocating element e.g. [0714], 416 Fig. 28), 
- a heart contacting device configured to engage the heart (i.e. Cup shell 170, Fig. 28, [0712], cupshell 170 including displacing liner membrane 540 and performing systolic and diastolic actuation of the heart)
- an operating device (i.e. [0714],418 Fig. 28) i.e.  reciprocating drive means 418) for operating the piston, and 
- a mechanical force transferring element ( i.e. 174,402 Fig 28) connected to the piston and the heart contacting device (Anstadt teaches a piston 416  that has a reciprocating motion due to the actuation by the shaft and is connected to a pump housing 414 which is further connected to the heart contacting device (i.e. cup  shell 170 Fig 28)  via a conduit 402 and an attachment web 174) for mechanically transferring the  movement of the piston to the heart to the heart contacting device to assist the pump function of the heart and
In the current embodiment Anstadt does not specifically teach a sensor and/or a measuring device and an implantable internal control unit for controlling the device in response to information being related to at least one of a physical parameter of the patient sensed by the sensor or measured by the measuring device and a functional parameter related to the device sensed by the sensor or measured by the measuring device.  However in a different embodiment, Anstadt teaches a sensor and/or a measuring device and an implantable internal control unit for controlling the device (e.g. [0172], [0414], [0740]) in response to information being related to at least one of a physical parameter of the patient sensed by the sensor or measured by the measuring device and a functional parameter related to the device sensed by the sensor or measured by the measuring device. Therefore it would have been obvious to a  person having ordinary skill in the art at the time of the invention and/or before the effective filing date of the invention to modify the embodiment of Anstadt to include a sensors and an implantable internal control unit for controlling the device in response to information being related to at least one of a physical parameter of the patient sensed by the sensor or measured by the measuring device and a functional parameter related to the device sensed by the sensor or measured by the measuring device as taught by Anstadt in order to provide the predictable results of operating the device within the desired parameters to achieve optimal cardiovascular support and does not cause damage to the heart as a result of the mechanical action of the heart (e.g. [0053]).
Regarding claim 105, “modified” Anstadt teaches the invention as claimed and Anstadt further teaches that said piston is adapted to be operated by pressurized fluid in two reciprocal directions (e.g.  [0712], i.e. DMVA drive fluid, see Fig. 28 and [0718-0179] disclosing reciprocating element 416 includes rolling diaphragm 420 providing a moving seal between drive fluid in cavity 412 and a secondary fluid contained in cavity 426, as a pressurized system for imparting reciprocating motion to element 416).
Regarding claims 107 and 108, “modified” Anstadt teaches the invention as claimed and Anstadt further teaches a sleeve (e.g. 414 Fig 28) and that said piston is configured to be arranged in the sleeve (e.g. 414 Fig 28) and wherein said sleeve (e.g. 414 Fig 28) and said piston (e.g. 416 Fig 28) confines a sealed chamber (e.g. 412 Fig 28).  
Regarding claim 109, “modified” Anstadt teaches the invention as claimed and Anstadt further teaches an operating device (e.g. 420 Fig. 28, i.e. diaphragm (note: the claim does not recite any additional limitations regarding the operating device in the sealed chamber)), at least partly placed inside of said sealed chamber.  
Regarding claim 112, “modified” Anstadt teaches the invention as claimed except for said implantable device comprises a second pump device.  However in a different embodiment Anstadt teaches two separate DMVA drive fluid ports (e.g. 342 and 326 Fig 4A) with separate DMVA supply and withdrawal means for separate actuation (e.g. [0381]) and therefore they teach a second pump device. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention and/or before the effective filing date of the invention to modify the embodiment of Anstadt to include a second pump device as taught by Anstadt in the other embodiment in order to provide the predictable results of having independent control of the different regions of the heart.
Regarding claim 113, “modified” Anstadt teaches the invention as claimed and since Anstadt teaches two separate pumps as discussed above, they teach said first and second pump device are adapted to operate on an anterior and a posterior side of the heart of a human patient, respectively (Note: this is an intended use limitation since it recites placement of the pumps about the heart and does not recite any additional structural limitations). 
Regarding claim 114, “modified” Anstadt teaches the invention as claimed and since Anstadt teaches that the piston 416 is aside of the chamber 412 which is connected to the cupshell (e.g. 170, 172 Fig. 28) and therefore they teach that said piston comprises said heart contacting device.  
Regarding claim 115, “modified” Anstadt teaches the invention as claimed and Anstadt teaches said heart contacting device comprises arms (e.g. 174 Fig 28, i.e. attachment web) adapted to connect said heart contacting organ with said piston. 
Regarding claim 116, “modified” Anstadt teaches the invention as claimed and Anstadt teaches that said pump device is adapted to be further operated by pressurized fluid in a first direction (e.g. 932,936 Fig. 5B, [0392]) and by vacuum in a second direction (e.g. 944 Fig. 5B, [0393]).  
Regarding claims 117 and 118, “modified” Anstadt teaches the invention as claimed and Anstadt teaches the physical parameter is selected from pressure, volume, diameter, stretching, elongation, extension, movement, bending, elasticity, muscle contraction, nerve impulse, body temperature, blood pressure, blood flow, heartbeats and breathing (e.g. [0197],[0243]-[0253] i.e. pressure sensors, electrophysiological data sensing sensors).
Claims 110 and 111 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anstadt et al (U.S. Patent Application Publication Number: US 2006/0211909 A1, hereinafter “Anstadt” - PREVIOUSLY CITED) in view of LaRose (U.S. Patent Application Publication Number: US 2008/0015403 A1, hereinafter “LaRose” - PREVIOUSLY CITED).
Regarding claims 110 and 111, “modified” Anstadt teaches the invention as claimed and teaches a sleeve (e.g. 414 Fig 28) but does not teach said sleeve and piston comprises a ceramic material. In a similar field of endeavor, LaRose teaches a cardiac assist device such as a blood pump with a casing and elements that are comprises of biocompatible ceramic (e.g. [0037]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention and/or before the effective filing date of the invention to modify the sleeve and piston of Anstadt to be made of ceramic as taught by LaRose order to provide the predictable results of having a biocompatible and safe device.
Claims 119-121 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anstadt et al (U.S. Patent Application Publication Number: US 2006/0211909 A1, hereinafter “Anstadt” - PREVIOUSLY CITED) in view of Trumble (U.S. Patent Application Publication Number: US 2008/0015403 A1, hereinafter “Trumble” - PREVIOUSLY CITED) OR Lawson (U.S. Patent Application Publication Number: US 2003/0040794 A1, hereinafter “Lawson” - PREVIOUSLY CITED).
 Regarding claims 119-121, “modified” Anstadt teaches the invention as claimed except for a sternum or rib or vertebral fixation member for fixating said device to a sternum of the patient. In a similar field of endeavor, Trumble teaches a cardiac assist device that is anchored to the sternum, ribs or vertebral discs using a mechanical screw-and plate-type clamping means (e.g. [0023]). Lawson is another teaching of an extra-pericardial heart assist device being anchored to a sternum, ribs and vertebral bodies using cables (e.g. [0011], [0025], Fig.2). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention and/or before the effective filing date of the invention to modify the device of Anstadt to include a mechanical screw-and plate-type clamping means as taught by Trumble or cables as taught by Lawson in order to provide the predictable results of having a secure, stable and safe anchoring of the device.
Claim 122 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anstadt et al (U.S. Patent Application Publication Number: US 2006/0211909 A1, hereinafter “Anstadt” - PREVIOUSLY CITED) in view of Ben Shalom (U.S. Patent Application Publication Number: US 2008/0214888 A1, hereinafter “Ben Shalom” - PREVIOUSLY CITED).
Regarding claim 122, “modified” Anstadt teaches the invention as claimed and teaches the implantable device comprises energy consuming components (i.e. the reciprocating drive means and sensor discussed above) but does not specifically teach a wireless energy transmission device for non-invasively energizing implantable energy consuming components of the device with wireless energy. Ben Shalom teaches an organ assist system and method comprising a heart contacting organ (e.g. 12 Fig.1B) and a controller (e.g. 28 Fig.1B) and a wireless transcutaneous energy transmission (TET) device (e.g. 36A, B, Fig. 1B,[0141]) for non-invasively energizing implantable energy consuming components of the device with wireless energy. Ben Shalom also teaches that TET systems are advantageous in that the likelihood of developing an infection therewith is low because tubes and wires do not pass through the skin. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention and/or before the effective filing date of the invention to modify the system of Anstadt to include a wireless energy transmission device for non-invasively energizing implantable energy consuming components of the device with wireless energy in order to provide the predictable results of reducing the likelihood of infection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.






























Claims 104-122 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No.  US 8469874 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to an implantable device for improving the pump function of the heart of a human patient by applying an external force on the heart muscle, said device comprising at least one pump device adapted to assist in the pump function of the heart comprising: - a piston adapted for reciprocating movement, - a heart contacting organ, - an operating device for operating the piston, and wherein the movement of the piston is directly or indirectly transported to the heart contacting organ to assist the pump function of the heart, - a sensor and/or a measuring device and an implantable internal control unit for controlling the device in response to information being related to at least one of a physical parameter of the patient sensed by the sensor or measured by the measuring device and a functional parameter related to the device sensed by the sensor or measured by the measuring device which is similar to the claims of  U.S. Patent No.  US 8469874 B2 which are also directed to an implantable device for improving the pump function of the heart of a human patient by applying an external force on the heart muscle, said device comprising at least one pump device adapted to assist in the pump function of the heart comprising: a piston adapted for reciprocating movement, an operating device for operating the piston, a heart contacting organ, a pressurized fluid system wherein the movement of the piston directly or indirectly is transported to said heart contacting organ to assist the pump function of the heart. Additionally some of the dependent claims 106-112 and 119 -121 of the current applications are similar to dependent claims 7-12 and 32 of U.S. Patent No.  US 8469874 B2.
Claims 104-122 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 9457137 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because because the claims of the current application are directed to an implantable device for improving the pump function of the heart of a human patient by applying an external force on the heart muscle, said device comprising at least one pump device adapted to assist in the pump function of the heart comprising: - a piston adapted for reciprocating movement, - a heart contacting organ, - an operating device for operating the piston, and wherein the movement of the piston is directly or indirectly transported to the heart contacting organ to assist the pump function of the heart, - a sensor and/or a measuring device and an implantable internal control unit for controlling the device in response to information being related to at least one of a physical parameter of the patient sensed by the sensor or measured by the measuring device and a functional parameter related to the device sensed by the sensor or measured by the measuring device which is similar to the claims of U.S. Patent No. US 9457137 B2 which are also directed to an implantable device for improving the pump function of the heart of a human patient by applying an external force on the heart muscle, said device comprising at least one pump device adapted to assist in the pump function of the heart comprising: a piston comprising a heart contacting organ and being adapted for reciprocating movement, an operating device for operating the piston, wherein the movement of the piston direct or indirect is transported to said heart contacting organ to assist the pump function of the heart and a wireless remote control for non-invasively controlling the operating device. Additionally some of the dependent claims 105-122 of the current application are similar to dependent claims 2-18 of U.S. Patent No. US 9457137 B2.
Claims 104-122 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10556047 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because because the claims of the current application are directed to an implantable device for improving the pump function of the heart of a human patient by applying an external force on the heart muscle, said device comprising at least one pump device adapted to assist in the pump function of the heart comprising: - a piston adapted for reciprocating movement, - a heart contacting organ, - an operating device for operating the piston, and wherein the movement of the piston is directly or indirectly transported to the heart contacting organ to assist the pump function of the heart, - a sensor and/or a measuring device and an implantable internal control unit for controlling the device in response to information being related to at least one of a physical parameter of the patient sensed by the sensor or measured by the measuring device and a functional parameter related to the device sensed by the sensor or measured by the measuring device which is similar to the claims of U.S. Patent No. US 10556047 B2 which are also directed to an implantable device for improving a pump function of a heart of a human patient by applying an external force on a heart muscle, said device comprising at least one pump device adapted to assist in the pump function of the heart comprising: a heart contacting organ adapted to be located onto the heart muscle, an operating device for operating the heart contacting organ, and an implantable pressurized fluid system, and wherein said implantable operating device is adapted to use said first implantable chamber for operating the heart contacting organ in two directions with high pressure fluid, and wherein said operating device is further adapted to use said implantable second chamber for lowering a pressure on one side of said operating device, and wherein a movement of the heart contacting organ assists the pump function of the heart. Additionally some of the dependent claims 105-122 of the current application are similar to dependent claims 2-18 of U.S. Patent No. US 10556047 B2.
While no prior art rejection has been applied for claims 106, it is not indicated as allowable due to the rejection under 35 U.S.C. 112 and double patenting rejections discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792